768 So. 2d 1159 (2000)
Paul A. DUCRE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-4460.
District Court of Appeal of Florida, Second District.
September 13, 2000.
Paul A. Ducre, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Jon J. Johnson, Assistant Attorney General, Tampa, for Appellee.
CASANUEVA, Judge.
Mr. Ducre appeals an order in this child support collection case requiring him to pay arrearages. Although we find no error and affirm, one of Mr. Ducre's concerns merits a cautionary comment.
Mr. Ducre had two motions scheduled for consideration by a court-appointed hearing officer. He alleges that immediately prior to the hearing the hearing officer was secluded behind closed doors with opposing counsel. While there is no record to support this assertion, we hasten to point out that, as quasi-judicial officers, hearing officers must avoid ex parte meetings with counsel and should avoid even the appearance of improper conduct. Whether appearing before a hearing officer or the court, a litigant should have the same confidence in the impartiality of the fact-finder.
Affirmed.
PATTERSON, C.J., and ALTENBERND, J., Concur.